       Case 1:19-cv-03252-SMJ     ECF No. 29    filed 06/19/20   PageID.460 Page 1 of 8

                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


1
                                                                     Jun 19, 2020
                                                                         SEAN F. MCAVOY, CLERK
2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     KITTITAS RECLAMATION                        No. 1:19-cv-03252-SMJ
5    DISTRICT, a municipal corporation,

6                              Plaintiff,        ORDER GRANTING MOTION TO
                                                 DISMISS OR REMAND FOR
7                 v.                             FORUM NON CONVENIENS AND
                                                 REMANDING CASE
8    TETRA TECH, INC., a foreign
     corporation,
9
                               Defendant.
10

11         Before the Court, without oral argument, is Plaintiff Kittitas Reclamation

12   District’s Motion to Dismiss or Remand for Forum Non Conveniens, ECF No. 17.

13   Plaintiff asserts this case must be remanded because the contract giving rise to the

14   dispute includes a forum selection clause establishing that Kittitas County,

15   Washington Superior Court is the only appropriate venue for a dispute as to the

16   contract. Id. Defendant Tetra Tech, Inc. opposes the motion, arguing that a separate,

17   superseding contract governs this dispute and does not establish a forum for

18   litigation. ECF No. 19. Having reviewed the stipulated pleading and the file in this

19   matter, the Court is fully informed, grants the motion, and remands this case to the

20   Kittitas County Superior Court.


     ORDER GRANTING MOTION TO DISMISS OR REMAND FOR FORUM
     NON CONVENIENS – 1
       Case 1:19-cv-03252-SMJ     ECF No. 29    filed 06/19/20   PageID.461 Page 2 of 8




1                                     BACKGROUND

2          Plaintiff filed this action in Kittitas County Superior Court asserting claims

3    against Defendant for breach of contract and negligence. ECF No. 1-1. In the

4    Complaint, Plaintiff asserts the parties entered into a Professional Services

5    Consulting Agreement (“2016 Agreement”), under which Defendant would design,

6    manage, administer, and coordinate a project to line portions of an existing dirt

7    canal. Id. at 4–5. The 2016 Agreement was attached to the Complaint and

8    incorporated by reference. Id. at 5, 1252. Defendant removed the action to this

9    Court. ECF No. 1.

10         Plaintiff now asserts the claims in the Complaint “arise from two

11   processional consulting agreements,” and that the 2016 Agreement contains a forum

12   selection clause identifying the appropriate forum as the Superior Court of the State

13   of Washington situated in Kittitas County, where Plaintiff is located. ECF No. 17

14   at 23. Plaintiff asserts the second consulting agreement (the “2017 Agreement”)

15   incorporated the 2016 Agreement. Id. at 3. Defendant asserts the 2017 Agreement

16   did not incorporate the 2016 Agreement. ECF No. 19 at 3.

17                                 LEGAL STANDARD

18         A district court may dismiss an action under the doctrine of forum non

19   conveniens when a valid forum selection clause identifies a state court as the proper

20   venue for a lawsuit. Atl. Marine Constr. Co. v. United States Dist. Court, 571


     ORDER GRANTING MOTION TO DISMISS OR REMAND FOR FORUM
     NON CONVENIENS – 2
       Case 1:19-cv-03252-SMJ     ECF No. 29    filed 06/19/20   PageID.462 Page 3 of 8




1    U.S. 49, 60 (2013). A valid forum selection clause also modifies the typical forum

2    non conveniens analysis by removing the private interest factors, so that the Court

3    evaluates only whether public interest factors weigh against dismissal. Id. at 64

4    (holding that where a valid forum selection clause controls, private interest factors

5    “weigh entirely in favor of the preselected forum”). However, “[w]hen the parties

6    have agreed to a valid forum-selection clause, a district court should ordinarily

7    transfer the case to the forum specified in that clause.” Id. at 62. The party

8    attempting to defy the forum selection clause bears the burden of showing that the

9    forum selection clause does not apply. Id. at 63.

10         To interpret and enforce a forum selection clause, the Court applies federal

11   law. See Simonoff v. Expedia, Inc., 643 F.3d 1202, 1205 (9th Cir. 2011); Manetti-

12   Farrow, Inc. v. Gucci America, Inc., 858 F.2d 509, 513 (9th Cir. 1988). The Court

13   may look to declarations outside of the pleadings to decide a motion for forum non

14   conveniens. U.S. Vestor, L.L.C. v. Biodata Info. Tech. AG, 290 F. Supp. 2d 1057,

15   1062 n.1 (N.D. Cal. 2003) (citing Van Cauwenberghe v. Biard, 486 U.S. 517, 529

16   (1988); AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 58991 (9th

17   Cir. 1996).

18                                     DISCUSSION

19   A.    Plaintiff’s claims arise only under the 2016 Agreement

20         First, the Court must determine whether a forum selection clause governs this


     ORDER GRANTING MOTION TO DISMISS OR REMAND FOR FORUM
     NON CONVENIENS – 3
       Case 1:19-cv-03252-SMJ     ECF No. 29    filed 06/19/20   PageID.463 Page 4 of 8




1    dispute. Defendant does not dispute that the 2016 Agreement contains a forum

2    selection clause. See ECF No. 19 at 2. Neither party disputes that the 2017

3    Agreement does not itself contain the forum selection clause Plaintiff seeks to

4    enforce, though Plaintiff asserts the clause from the 2016 Agreement was

5    incorporated by reference. Compare ECF No. 17 at 23 (asserting the 2017

6    Agreement incorporated the terms of the 2016 Agreement by reference and that

7    “[b]oth Consulting Agreements accordingly contain the same forum selection

8    clause.”) with ECF No. 19 at 1112 (asserting the 2017 Agreement does not contain

9    a forum selection clause and does not incorporate the 2016 Agreement terms by

10   reference).

11         The Court, therefore, first looks to whether Plaintiff’s claims arise under the

12   2016 Agreement, the 2017 Agreement, or both. Plaintiff is itself inconsistent on this

13   issue. See ECF No. 17 at 6 (Plaintiff asserting “Plaintiff’s contract breach and

14   negligence claims arise out of Defendant’s failure to perform the scope of work

15   identified in both Consulting Agreements.”); ECF No. 23 at 4 (Plaintiff asserting

16   “2016 Contract work is the foundational cause for the canal not performing

17   properly”). Defendant asserts the claims arise out of the 2017 Agreement. ECF

18   No. 19 at 10.

19         However, a review of the Complaint itself reflects that the claims asserted

20   therein arise only out of the 2016 Agreement. The Complaint discusses the Scope


     ORDER GRANTING MOTION TO DISMISS OR REMAND FOR FORUM
     NON CONVENIENS – 4
       Case 1:19-cv-03252-SMJ     ECF No. 29    filed 06/19/20   PageID.464 Page 5 of 8




1    of Work set forth in the 2016 Agreement, attaches and incorporates by reference

2    only the 2016 Agreement, and asserts a breach only of the terms of the 2016

3    Agreement. ECF No. 1-1 at 58. The Complaint challenges only Defendant’s

4    allegedly deficient design under the terms of the 2016 Agreement and Defendant’s

5    allegedly negligent work under the 2016 Agreement. Id. at 78 (referencing the

6    terms of the 2016 Agreement only).

7          The Complaint does reference conduct that appears to have occurred under

8    the 2017 Agreement, such as Defendant’s failure to discover the design defect and

9    Plaintiff’s authorization of Defendant’s temporary repair work. Id. at 6. However,

10   while these issues may be relevant to damages, they do not form the basis of

11   Plaintiff’s claims. Thus, as drafted, the Complaint is limited to a breach of the 2016

12   Agreement and negligence arising out of the performance of Defendant’s duties

13   under the 2016 Agreement. Defendant’s assertion that the claims arise under the

14   2017 Agreement and not the 2016 Agreement would be highly relevant to the merits

15   of Plaintiff’s claims for breach of the 2016 Agreement and negligence related to the

16   2016 Agreement. However, it is irrelevant to whether the forum selection clause

17   applies to those claims. Because the Court finds the Complaint is limited to the 2016

18   Agreement, the Court does not reach the issue whether the 2017 Agreement

19   incorporated the terms of the 2016 Agreement.

20


     ORDER GRANTING MOTION TO DISMISS OR REMAND FOR FORUM
     NON CONVENIENS – 5
       Case 1:19-cv-03252-SMJ       ECF No. 29    filed 06/19/20   PageID.465 Page 6 of 8




1    B.     The forum selection clause applies to this dispute

2           The 2016 Agreement includes the following language: “In the event either

3    party deem it necessary to institute legal action or proceeding to enforce any right

4    or obligation under this AGREEMENT, this action shall be initiated in the Superior

5    Court of the State of Washington, situated in the county in which [Plaintiff] is

6    located.” ECF No. 1-1 at 4. This language plainly applies to the breach of contract

7    claims arising out of the 2016 Agreement and also applies to Plaintiff’s negligence

8    claim related to Defendant’s conduct when executing the terms of the contract. See

9    Manetti-Farrow, Inc. v. Gucci America, Inc., 858 F.2d 509, 514 (9th Cir. 1988)

10   (noting that “forum selection clauses can be equally applicable to contractual and

11   tort causes of action,” and finding plaintiff’s tort claims within scope of forum

12   clause because they related “in some way to rights and duties enumerated in

13   the . . . contract”).

14   C.     Remand is appropriate

15          “Only under extraordinary circumstances unrelated to the convenience of the

16   parties” should a forum selection clause not be enforced. Atl. Marine Constr. Co.,

17   571 U.S. at 62. These extraordinary circumstances include where “(1) the clause is

18   invalid due to ‘fraud or overreaching,’ (2) ‘enforcement would contravene a strong

19   public policy of the forum in which suit is brought, whether declared by statute or

20   by judicial decision,’ or (3) ‘trial in the contractual forum will be so gravely difficult


     ORDER GRANTING MOTION TO DISMISS OR REMAND FOR FORUM
     NON CONVENIENS – 6
       Case 1:19-cv-03252-SMJ      ECF No. 29    filed 06/19/20   PageID.466 Page 7 of 8




1    and inconvenient that [the litigant] will for all practical purposes be deprived of his

2    day in court.’” Yei A. Sun v. Advanced China Healthcare, Inc., 901 F.3d 1081, 1088

3    (9th Cir. 2018) (quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15, 18

4    (1972)).

5          As an initial matter, Defendant incorrectly identifies the party bearing the

6    burden on this issue. Under the modified forum non conveniens analysis for forum

7    selection clauses adopted in Atl. Marine Constr. Co., the burden is on the party

8    resisting application of the forum selection clause to show that the clause does not

9    apply. 571 U.S. at 63. Thus, because the Court has determined that a forum selection

10   clause applies to these claims, Defendant bears the burden of showing that the

11   clause should not apply.

12         Defendant has not alleged that any of the exceptional circumstances

13   described above apply to this case. There are no allegations of fraud or overreach.

14   The Court can find no basis for finding that “enforcement would contravene a strong

15   public policy.” To the contrary, contract and tort claims are the traditional province

16   of state courts, and so public policy weighs toward litigating these claims in state

17   courts. Nor can the Court find that litigating these claims in Kittitas County Superior

18   Court would be gravely difficult or inconvenient for the parties. As such, the Court

19   finds enforcing the forum selection clause is appropriate. Although the typical

20   solution to enforcing a forum selection clause is dismissal, because this case was


     ORDER GRANTING MOTION TO DISMISS OR REMAND FOR FORUM
     NON CONVENIENS – 7
       Case 1:19-cv-03252-SMJ      ECF No. 29   filed 06/19/20    PageID.467 Page 8 of 8




1    removed to this Court from the correct forum, the Court finds that remand is

2    appropriate.

3          Accordingly, IT IS HEREBY ORDERED:

4          1.       Plaintiff’s Motion to Dismiss or Remand for Forum Non Conveniens,

5                   ECF No. 17, is GRANTED.

6          2.       All pending motions, including the Court’s Order to Show Cause, ECF

7                   No. 25, are DENIED AS MOOT.

8          3.       This matter is REMANDED to Kittitas County Superior Court, Case

9                   No. 19-2-00289-19, for further proceedings.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel and a certified copy to the Clerk of the Superior Court

12   of the State of Washington for Kittitas County, Case No. 19-2-00289-19.

13         DATED this 19th day of June 2020.

14                        _________________________
                          SALVADOR MENDOZA, JR.
15                        United States District Judge

16

17

18

19

20


     ORDER GRANTING MOTION TO DISMISS OR REMAND FOR FORUM
     NON CONVENIENS – 8
